department of the treasury internal_revenue_service washington d c apr u i l no tapp ka ueity legend county x state g board d plan z plan w date date date _ date dear this letter is in response to your request for a private_letter_ruling dated as supplemented by a letter dated your authorized representative concerning the federal_income_tax treatment of mandatory employee contributions that will be picked up by county x under sec_414 of the code submitted on your behalf by your representative has submitted the following facts and representations county x is a county in state g that is governed by local county government board d plan z was established by county x on date to provide pension benefits for the employees of that county employees of county x are given the choice to participate in - plan z or plan w plan z is a defined contribution money purchase plan where participants are required to contribute of their compensation to the plan as a condition_of_employment additionally participants may make an optional irrevocable election to contribute an additional one percent of compensation to the plan once made the election to increase the contribution_percentage cannot be changed county x will contribute of a participant's_compensation if such participant contribute sec_4 of compensation county x’s contribution increases to of compensation if a participant elects to contribute of compensation since date employee contributions to the plan are picked-up by county x pursuant to sec_414 of the internal_revenue_code the code as of date participants in plan w were given a one-time election to have the value of their benefit under plan w transferred to plan z that if the employer in the adoption sec_4 of the plan z document provides agreement so elects each eligible_participant shall be required to make employee after-tax contributions if these contributions are picked-up by the employer they will be treated as employer contributions for federal_income_tax purposes these contributions will not be included in the employee’s compensation in the year made and are not subject_to income_tax_withholding the employer may pick-up the required contributions by a reduction in cash compensation by an offset against future salary increases or by a combination of both - in section of plan z's adoption_agreement county x has indicated that employee contributions will be picked-up in accordance with sec_414 of the code _ plan z has not received a determination from the internal_revenue_service that it is a ‘qualified retirement_plan under sec_401 of the code however county x represents that plan z meets the requirements of sec_401 of the code based on the above facts you request a determination that plan z qualifies as a government_plan within the meaning of sec_414 of the code that required contributions to plan z picked-up by county x on behalf of participating employees will be treated as valid pick-up contributions under sec_414 of the code that no part of the pick-up contributions will constitute gross_income to participating employees for federal_income_tax purposes until distributed or otherwise made available to those employees that the contributions picked-up by county x will be treated as employer contributions for federal_income_tax purposes that the contributions picked-up by county x will not constitute wages from which federal_income_tax must be withheld in the taxable_year in which contributed with respect to your ruling requests sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing county x is a local county established and empowered by state g plan z is an instrumentality of county x county x is funded primarily by the imposition of tax assessments on the citizens residing in such county as empowered by the laws of state g considered government employees of that county thus plan z is a governmental_plan within the meaning of sec_414 of the code all eligible participants in plan z are employees of county x and are sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked-up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked-up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked-up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the application of sec_414 of the code whether district y picks-up contributions through a reduction in a salary an offset against future salary increases or a combination of both revrul_87_10 c b provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick-up sec_4 of the plan document and section of the adoption_agreement of plan z as adopted by county x satisfy the criteria set forth in revrul_81_35 and revrul_81_36 because it provides that county x will pick-up employee contributions to plan z and specifies that such picked-up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by participating employees and that the participating employees may not elect to receive such contributions directly instead of having such contributions paid_by county x to plan z additionally as required under revrul_87_10 the last governmental action required to effect the pick-up of employee contributions was the approval of plan z to include the pick-up of contributions by board d and the execution of the plan document both of which took place on date date was prior to the effective date of the pick-up of required contributions which was date therefore the pick-up of employee contributions satisfied the requirements of revrul_87_10 accordingly we conclude that that plan z qualifies as a government_plan under sec_414 of the code that required contributions to plan z picked-up by county x on behalf of participating employees will be treated as valid pick-up contributions under sec_414 of the code that no part of the picked-up contributions will constitute gross_income to participating employees for federal_income_tax purposes until distributed or otherwise made available to those employees that the contributions picked up by county x will be treated as employer contributions for federal_income_tax purposes that the contributions picked-up by county x will not constitute wages from which federal_income_tax must be withheld in the taxable_year in which contributed the effective date for the commencement of the pick-up will not be any earlier than date these rulings are based on the assumption that plan z meets the requirements for qualification under sec_401 of the code at the time of the contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours manager i pipkin employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice cc cc ep area manager
